Bergara B Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-4 recites the limitation "the handover request message." There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chung et al. (US 2012/0002643) (and Chung’s provisional application, US provisional application 61/159,862), in view of Applicant’s Admitted Prior Art in the Background Section of Applicant’s published Specification (AAPA), and further in view of Voyer et al. (US 2009/0245204).

Regarding claim 1, Chung discloses a method for a User Equipment (UF) (Chung, paragraph [0005], UE) (Chung provisional 61/159,862, page 1, lines 12-14, UE handover procedure) comprising: 
performing carrier aggregation by aggregating three component carriers served by a source base station (Chung, Fig. 7; paragraph [0005], UE in a wireless communication system that supports carrier aggregation; paragraph [0058], five CCs can be aggregated) (Chung provisional, page 1, lines 4-5, carrier aggregation; page 7, lines 25-28, UE carrier assignment performed through initial access to a serving cell and/or control signaling in the serving cell; page 9, lines 1-2, UE performs asymmetric carrier aggregation; page 23, lines 20-23, UE has used two DL carriers and two UL carriers);  
5receiving a handover command from the source base station, the handover command including first and second indexes respectively corresponding to first and second component carriers among the three component carriers, wherein the first and second component carriers are set-up by a target base station (Chung, Figs. 8, 9; paragraph [0071], handover command S810, S908 includes information on CCs of the target cell; paragraph [0077], one or more CCs may be commonly set for cells in a multi-cell environment; paragraph [0080], serving cells share the CC setup state of the UE, target cell allocates one or more CCs for initial access on the basis of that information; paragraph [0082], handover command can include one or more CC index information; paragraph [0089], a plurality of CCs set up for target cell initial operation using a setup state of CCs of the serving cell; paragraph [0102], perform handover for a subset of the CCs and the remainder of the CCs are set up through the target call after the handover) (Chung provisional, page 14, lines 15-16, serving cell transmits HO command to UE; page 15, lines 1-12, information on downlink carriers and/or uplink carriers included in HO command message, including a plurality of dedicated PRACH preamble resources and uplink carrier index information related thereto; page 15, lines 21-24, HO command message may include index(s) corresponding to a single downlink carrier and/or a single uplink carrier configured in multiple downlink and uplink carriers state; page 21, lines 11-13, it is also possible to explicitly indicate only downlink carriers through the HO command message) to be contiguous with each other (Chung, Fig. 7; paragraph [0058], contiguous carriers); 
performing a handover from the source base station to the target base station with the first and second component carriers, wherein a third component carrier among the three component carriers is not handed over together with the first and second component carriers (Chung, Figs. 8, 9; paragraph [0071], complete the handover process; paragraph [0080], serving cells share the CC setup state of the UE, target cell allocates one or more CCs for initial access on the basis of that information; paragraph [0082], handover command can include one or more CC index information; paragraph [0102], perform handover for a subset of the CCs and the remainder of the CCs are set up through the target call after the handover) (Chung provisional, page 15, lines 1-12, information on downlink carriers and/or uplink carriers included in HO command message, including a plurality of dedicated PRACH preamble resources and uplink carrier index information related thereto; page 21, line 23, upon completion of the handover with the target cell; page 22, lines 11-15, upon completion of the handover process, UEs can transmit and receive data and control information to/from the target cell on the basis of the DL and UL carriers allocated at the handover completion time; page 23, line 22 to page 24, line 3, if a UE used two DL and two UL carrier on the serving (source) cell, one of the DL/UL capabilities executes a handover and the others remain on the serving (source) cell);
receiving, from target base station after the handover, control information for using the third component carrier that was not handed over together with the first and second component carriers, the control information including a third index corresponding to the third component carrier (Chung, Figs. 8, 9; paragraph [0007], CC index information; paragraph [0071], UE can receive UE-specific component carrier information from the target cell in step S814; paragraph [0102], perform handover for a subset of the CCs and the remainder of the CCs are set up through the target call after the handover) (Chung provisional, page 15, lines 1-12, carrier index information related thereto; page 22, lines 15-20, target cell may signal DL/UL carrier assignment through UE specific signaling in order to update carrier assignment for the corresponding UEs at the handover completion time; page 23, lines 4-7 setting up and signaling DL and UL carriers implemented by the same method as the carrier assignment before the handover procedure; page 23, line 22 to page 24, line 3, if a UE used two DL and two UL carrier on the serving (source) cell, one of the DL/UL capabilities executes a handover and the others remain on the serving (source) cell; page 24, lines 6-10, UE performs carrier aggregation in the target cell in order to use the remaining DL/UL), the control information including a third index corresponding to the third component carrier; and  
15performing, with the target base station, carrier aggregation by aggregating the first and second component carriers respectively indicated by the first and second indexes received from the source base station and the third component carrier indicated by the third index received from the target base station (Chung, Figs. 8, 9; paragraph [0007], CC index information; paragraph [0102], perform handover for a subset of the CCs and the remainder of the CCs are set up through the target call after the handover) (Chung provisional, page 22, lines 15-20, target cell may signal DL/UL carrier assignment through UE specific signaling in order to update carrier assignment for the corresponding UEs at the handover completion time; page 23, line 22 to page 24, line 3, if a UE used two DL and two UL carrier on the serving (source) cell, one of the DL/UL capabilities executes a handover and the others remain on the serving (source) cell; page 24, lines 6-10, UE performs carrier aggregation in the target cell in order to use the remaining DL/UL).  

Chung does not explicitly disclose that a classification that indicates contiguous component carriers is included in the handover request message from the source base station to the target base station.

AAPA discloses in a case where component carriers indicates contiguous, a classification that indicates contiguous component carriers (AAPA, paragraph [0004], mode in which component carriers are arranged contiguous to one another is called a contiguous mode).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use a classification that indicates contiguous component carriers in the invention of Chung.  The motivation to combine the references would have been to conform to commonly used methods of describing frequency carrier information.  

Voyer discloses indicating information about frequency carriers in the handover request message from the source base station to the target base station (Voyer, paragraph [0142], source base station send HRQ message to target base station containing information related to radio channels including frequency band being used and information identifying the radio channels).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to indicate frequency carriers in the handover request message from the source base station to the target base station in the invention of Chung.  The motivation to combine the references would have been to inform the target base station of the frequency bands to be used by a mobile station after handover.  


Claim 2 is rejected under substantially the same rationale as claim 1.  Chung additionally discloses a radio transceiver; and a hardware processor (Chung, paragraph [0146], processor; paragraph [0147], receiver and transmitter for receiving and transmitting signals).

Regarding claim 3, Chung discloses a method for a target base station (Chung, paragraph [0071], UE can receive UE-specific component carrier information from the target cell in step S814; paragraph [0102], perform handover for a subset of the CCs and the remainder of the CCs are set up through the target call after the handover), the method comprising: 
setting up, for a User Equipment (UE) in a handover from a source base station to the target base station, a first component carrier and a second component carrier among three component carries used by the UE for carrier aggregation with the source base station, wherein the first and second component carriers are set-up by the target base station to be contiguous with each other (Chung, Figs. 7, 8, 9; paragraph [0058], contiguous carriers; paragraph [0071], handover command S810, S908 includes information on CCs of the target cell; paragraph [0077], one or more CCs may be commonly set for cells in a multi-cell environment; paragraph [0080], serving cells share the CC setup state of the UE, target cell allocates one or more CCs for initial access on the basis of that information; paragraph [0082], handover command can include one or more CC index information; paragraph [0089], a plurality of CCs set up for target cell initial operation using a setup state of CCs of the serving cell; paragraph [0102], perform handover for a subset of the CCs and the remainder of the CCs are set up through the target call after the handover) (Chung provisional, page 14, lines 15-16, serving cell transmits HO command to UE; page 15, lines 1-12, information on downlink carriers and/or uplink carriers included in HO command message, including a plurality of dedicated PRACH preamble resources and uplink carrier index information related thereto; page 15, lines 21-24, HO command message may include index(s) corresponding to a single downlink carrier and/or a single uplink carrier configured in multiple downlink and uplink carriers state; page 21, lines 11-13, it is also possible to explicitly indicate only downlink carriers through the HO command message);
transmitting, to the User Equipment (UF), control information for using a third component carrier (Chung, Figs. 8, 9; paragraph [0007], CC index information; paragraph [0071], UE can receive UE-specific component carrier information from the target cell in step S814; paragraph [0102], perform handover for a subset of the CCs and the remainder of the CCs are set up through the target call after the handover) among the three component carriers that were used by the UF for carrier aggregation with the source base station (Chung, Fig. 7; paragraph [0005], UE in a wireless communication system that supports carrier aggregation; paragraph [0058], five CCs can be aggregated), after the handover by the UF from 5the source base station to the target base station with the first component carrier and the second component carrier among the three component carriers (Chung, Figs. 8, 9; paragraph [0071], handover command S810, S908 includes information on CCs of the target cell; paragraph [0077], one or more CCs may be commonly set for cells in a multi-cell environment; paragraph [0080], serving cells share the CC setup state of the UE, target cell allocates one or more CCs for initial access on the basis of that information; paragraph [0082], handover command can include one or more CC index information; paragraph [0089], a plurality of CCs set up for target cell initial operation using a setup state of CCs of the serving cell; paragraph [0102], perform handover for a subset of the CCs and the remainder of the CCs are set up through the target call after the handover), the control information including a third index corresponding to the third component carrier, wherein both of a first index corresponding to the first component carrier and a second index corresponding to the second component carrier are included in a 10handover command that was sent from the source base station to the UE, wherein a third component carrier among the three component carriers is not handed over together with the first and second component carriers (Chung, Figs. 8, 9; paragraph [0007], CC index information; paragraph [0071], UE can receive UE-specific component carrier information from the target cell in step S814; paragraph [0102], perform handover for a subset of the CCs and the remainder of the CCs are set up through the target call after the handover); and 
providing, to the UF, the three component carriers (Chung, Fig. 7; paragraph [0005], UE in a wireless communication system that supports carrier aggregation; paragraph [0058], five CCs can be aggregated) including: 
the first and second component carriers respectively indicated by the first and second indexes received from the source base station (Chung, Figs. 8, 9; paragraph [0071], handover command S810, S908 includes information on CCs of the target cell; paragraph [0077], one or more CCs may be commonly set for cells in a multi-cell environment; paragraph [0080], serving cells share the CC setup state of the UE, target cell allocates one or more CCs for initial access on the basis of that information; paragraph [0082], handover command can include one or more CC index information; paragraph [0089], a plurality of CCs set up for target cell initial operation using a setup state of CCs of the serving cell; paragraph [0102], perform handover for a subset of the CCs and the remainder of the CCs are set up through the target call after the handover), and 
the third component carrier that was not handed over together with the first and second component carriers and is indicated by the third index received 15from the target base station (Chung, Figs. 8, 9; paragraph [0007], CC index information; paragraph [0071], UE can receive UE-specific component carrier information from the target cell in step S814; paragraph [0102], perform handover for a subset of the CCs and the remainder of the CCs are set up through the target call after the handover), 
wherein the three component carriers are used by the UF for the carrier aggregation with the target base station (Chung, , Fig. 7; paragraph [0005], UE in a wireless communication system that supports carrier aggregation; paragraph [0058], five CCs can be aggregated; paragraph [0071], UE can receive UE-specific component carrier information from the target cell in step S814; paragraph [0102], perform handover for a subset of the CCs and the remainder of the CCs are set up through the target call after the handover).  

Chung does not explicitly disclose that a classification that indicates contiguous component carriers is included in the handover request message from the source base station to the target base station.

AAPA discloses in a case where component carriers indicates contiguous, a classification that indicates contiguous component carriers (AAPA, paragraph [0004], mode in which component carriers are arranged contiguous to one another is called a contiguous mode).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, in a case where component carriers indicates contiguous, to use a classification that indicates contiguous component carriers in the invention of Chung.  The motivation to combine the references would have been to conform to commonly used methods of describing frequency carrier information.  

Voyer discloses indicating information about frequency carriers in the handover request message from the source base station to the target base station (Voyer, paragraph [0142], source base station send HRQ message to target base station containing information related to radio channels including frequency band being used and information identifying the radio channels).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to indicate frequency carriers in the handover request message from the source base station to the target base station in the invention of Chung.  The motivation to combine the references would have been to inform the target base station of the frequency bands to be used by a mobile station after handover.  


Claim 4 is rejected under substantially the same rationale as claim 3.  Chung additionally discloses a radio transceiver; and a hardware processor (Chung, paragraph [0146], processor; paragraph [0147], receiver and transmitter for receiving and transmitting signals).

Response to Arguments
Applicant's arguments filed June 22, 2022 have been fully considered but they are moot in view of the new grounds of rejection.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Park et al. (US 2010/0322185) discloses performing carrier aggregation by aggregating component carriers served by a source base station and handing over component carriers to a target base station. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858.  The examiner can normally be reached on Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN L LINDENBAUM/Examiner, Art Unit 2466                                                                                                                                                                                                        /CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466